Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 12/15/2021.
Priority
This application, filed 09/27/2019, Pub. No. US 2020/0025748 A1, published 01/23/2020, is a continuation of PCT/JP2018/013406, filed 03/29/2018, which claims foreign priority to JP 2017-066921, filed 03/30/2017.
Status of Claims
Claims 1-20 are pending.  Claims 1-20 have been subject to election/restriction requirement mailed 10/15/2021.  Claims 5, 7-11 and 14-20 are withdrawn from consideration.  Claims 1-4, 6, 12 and 13 are examined.
Election/Restriction
Applicant's election, without traverse, of Group I, Claims 1-13, drawn to a kit, and, without traverse, the species
(1)	blood, as a biological sample;
(2)	progesterone, as a target substance;
(3)	an anti-progesterone (anti-PRG) antibody, as a first binding substance;
(4)	a progesterone-albumin conjugate, as a second binding substance;
(5)	a latex particle, as a particle;
(6)	Compound (5) as a compound represented by Formula (1)

    PNG
    media_image1.png
    253
    276
    media_image1.png
    Greyscale
; and
(7)	polymethyl methacrylate (PMMA) as a substrate,
in the reply filed on 12/15/2021 is acknowledged.  Although required, Applicant did not identify the claims encompassing the elected species (1)-(7).  The Examiner believes that, in the elected Group I, Claims 1-4, 6, 12 and 13 encompass the elected species (1)-(7), whereas Claims 5 and 7-11 do not read on the elected species (6).
Claims 5, 7-11 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 12/15/2021.
Information Disclosure Statement
The information disclosure statements, submitted on 10/23/2019, 02/25/2020, 08/11/2020 and 03/02/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-4, 6, 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“genus-species”).
The claims, as recited in independent Claim 1, are drawn to:

    PNG
    media_image2.png
    370
    1070
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    896
    815
    media_image3.png
    Greyscale



As such, in the instant Claim 1, Formula (1) covers an enormous genus of the structurally diverse compounds.  
MPEP § 2163 states that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  For a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show Applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.


The instant disclosure is limited to the synthesis of 12 compounds of the following structures:

    PNG
    media_image4.png
    209
    821
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    220
    973
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    194
    899
    media_image6.png
    Greyscale



Among the synthesized Compounds (1)-(12), the examples of the present application demonstrate that merely two compounds Compound (1) and Compound (5) falling with the scope of Formula (1) can be successfully used for detection of a target analyte.  Each compound gave more reliable signals than a comparative dye (Compound 5 (4,4-Difluoro-1,3,5,7-tetraphenyl-4-bora-3a,4a,8-triaza-s-indacene) of JP 3442777B, corresponds to US 5,326,692 (IDS submitted 10/23/2019), which is also a BODIPY dye: 

    PNG
    media_image7.png
    389
    363
    media_image7.png
    Greyscale

4,4-Difluoro-1,3,5,7-tetraphenyl-4-bora-3a,4a,8-triaza-s-indacene
Notably, all of Compounds (1)-(12) have X1=X2=F.  In addition, Compounds 1-9 and 11-12 all have F as substituent on the R13 aryl group.  Even these core features, that, in particular, are common to the tested Compounds 1 and 5, are optional in Formula (1) of the instant Claim 1.  Furthermore, the present examples do not establish any structure/function correlation within the claimed genus of all possible compounds represented by Formula (1).  This raises justified doubts about whether substantially all compounds (i.e., embodiments) falling within the scope of the claims do possess the desired activity.  The scope of the present claims is therefore not a reasonable generalization of the present examples.  Accordingly, the claimed scope is insufficiently disclosed and insufficiently supported by the description, and Claims 1-4, 6 and 12-14 do not meet the written description provision of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.

Claims 1-4, 6, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
With regard to Claim 1, it is not clear which substituents R are covered by incomplete recitations “R11, …, or R15”.
Claims 2-4, 6, 12 and 13 are rejected as being dependent upon the rejected Claim 1 and fail to cure the indefiniteness of Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kasagi et al., US 2014/295468 A1, published 10/02/2014 (IDS submitted 03/02/2021), in view of Galangau et al., "Rational design of visible and NIR distyryl-BODIPY dyes from a novel fluorinated platform," Org. Biomol. Chem., 2010, vol. 8, pp. 4546-4553 (IDS submitted 10/23/2019).
With regard to Claims 1, 2 and 4, and the elected species (5), Kasagi et al., throughout the publication, and, for example, in Claims 7 and 9-11, teach:

    PNG
    media_image8.png
    525
    655
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    62
    669
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    382
    674
    media_image10.png
    Greyscale
Emphasis added.


With regard to Claim 3, Kasagi et al., in paragraphs [0082]-[0084], teach preparation of 
latex particles having a carboxyl group by co-polymerization of styrene and acrylic acid, which method is reproduced in Example 1 of the instant disclosure. 

    PNG
    media_image11.png
    281
    394
    media_image11.png
    Greyscale
   Styrene-acrylic polymer


With regard to Claims 12 and 13 and the elected species (7), Kasagi et al., in paragraph [0092], teach polymethyl methacrylate (PMMA) as a substrate wherein the substrate includes a detection area having the second binding substance and wherein the detection area is a metal film containing gold: 

    PNG
    media_image12.png
    367
    492
    media_image12.png
    Greyscale
 Emphasis added.


With regard to the elected species (1), Kasagi et al., in paragraph [0004], teach blood as a biological sample.  With regard to the elected species (2), Kasagi et al., in paragraph [0044], teach progesterone as a target substance.  With regard to the elected species (3), although Kasagi et al. do not expressly teach an anti-progesterone (anti-PRG) antibody as a first binding substance, its use is implied for detecting progesterone as a target 
substance.  
With regard to the elected species (4), in paragraphs [0052]-[0054], Kasagi et al. teach the third binding substances and substances exhibiting binding properties with respect to the first binding substances, including substances which have a site similar to the test substance and have an epitope that is recognized by the first binding substances similarly to the test substance: 

    PNG
    media_image13.png
    179
    488
    media_image13.png
    Greyscale
 


    PNG
    media_image14.png
    115
    485
    media_image14.png
    Greyscale
 Emphasis added.


In paragraph [0064], Kasagi et al. teach that, in the competitive method, a compound that has a site similar to the test substance and has an epitope which is recognized by the first binding substances similarly to the test substance is immobilized onto a substrate to form a reaction site.  Although Kasagi et al. do not specifically teach a progesterone-albumin conjugate, as evidenced by Posthuma-Trumpie et al., “Development of a competitive lateral flow immunoassay for progesterone: influence of coating conjugates and buffer components,” Anal. Bioanal. Chem., 2008, vol. 392, pp. 1215–1223, the use of the progesterone-albumin conjugate as a coating conjugate in competitive immunoassays for progesterone is well-established in the art.
In paragraph [0085], Kasagi et al. teach a fluorescence dye NK 136 to be used as 
a particle label.

    PNG
    media_image15.png
    179
    1337
    media_image15.png
    Greyscale




Kasagi et al. do not teach a dye according to Formula (1) to be used as a particle label.

Galangau et al., throughout the publication, and, for example, in Introduction, teach that 4,4-Difluoro-4-bora-3a,4a-diaza-s-indacene, commonly known as the trademarked name BODIPY, has been widely recognized as a very convenient fluorophore, and BODIPYs are commercially available as biological labels.  In Abstract, Galangau et al. teach that distyryl-BODIPY analogues are synthesized from a novel fluorinated platform, 8-pentafluorophenyl-BODIPY, and the pentafluorobenzene leads to larger red shifts of absorption and emission compared to previously reported analogues.  At Scheme 2, Galangau et al. teach the distyryl-BODIPY analogues encompassed by the compounds of Formula (1) of the instant Claim 1, and, among them, Compound 2b, which is identical to Compound (2) of the instant application:

    PNG
    media_image16.png
    386
    388
    media_image16.png
    Greyscale
  
    PNG
    media_image17.png
    367
    810
    media_image17.png
    Greyscale




It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used the 8-pentafluorophenyl, distyryl-BODIPY analogues, taught Galangau et al., for labelling a first particle in the kit, taught by Kasagi et al.
One of ordinary skill in the art would have been motivated to have made and used the 8-pentafluorophenyl, distyryl-BODIPY analogues, taught Galangau et al., for labelling a first particle in the kit, taught by Kasagi et al., because it would be desirable to incorporate dyes, which have larger red shifts of absorption and emission compared to previously reported analogues, as taught Galangau et al. 
One of ordinary skill in the art would have had a reasonable expectation of success in having made and used the 8-pentafluorophenyl, distyryl-BODIPY analogues, taught Galangau et al., for labelling a first particle in the kit, taught by Kasagi et al., because the use of BODIPYs as labels was well-known in the art, as taught Galangau et al.

Claims 1-4, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kasagi et al., US 2014/295468 A1, published 10/02/2014 (IDS submitted 10/23/2019), in view of Rurack et al., US 2011/054187 A1, published 03/03/2011 (IDS submitted 10/23/2019).
The teachings of Kasagi et al. are discussed above and incorporated herein in its entirety.
Rurack et al., throughout the publication, and, for example, in Abstract, teach the difluoroboradiazaindacene dyes encompassed by the compounds of Formula (1) of the instant Claim 1: 

    PNG
    media_image18.png
    683
    507
    media_image18.png
    Greyscale
 Emphasis added.


With regard to Claim 6, Rurack et al. teach R2 to be C1-C4 alkyl and R3 to be alkyl, aryl or vinyl aryl, but do not expressly teach R2, which corresponds to R41 and R42 of compounds of Formula (4) of the instant Claim 6, to be aryl or vinyl aryl.  It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used R2 = aryl or vinyl aryl in the difluoroboradiazaindacene compounds, taught by Rurack et al., because compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re 
Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  See MPEP § 2144.09.
In paragraphs [0019]-[0020], Rurack et al. teach that the difluoroboradiazaindacene dyes solve or at least minimize one or more of the drawbacks with the BODIPY dye such as that its use is typically limited to a wavelength range between 470 and 530 nm.  In addition, a Stokes shift ranging from 5 to 15 nm is a limiting factor for many applications. In particular, this property is a drastic disadvantage for use in single molecule spectroscopy and in multiplexing applications.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used the difluoroboradiazaindacene dyes, taught Rurack et al., for labelling a first particle in the kit, taught by Kasagi et al.
One of ordinary skill in the art would have been motivated to have made and used the difluoroboradiazaindacene dyes, taught Rurack et al., for labelling a first particle in the kit, taught by Kasagi et al., because it would be desirable to incorporate dyes, which have larger red shifts of absorption and emission compared to previously reported analogues, as taught Rurack et al. 
One of ordinary skill in the art would have had a reasonable expectation of success in having made and used the difluoroboradiazaindacene dyes, taught Rurack et al., for labelling a first particle in the kit, taught by Kasagi et al., because the use of BODIPYs as labels was well-known in the art, as taught Rurack et al.

Claims 1-4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kasagi et al., US 2014/295468 A1, published 10/02/2014 (IDS submitted 10/23/2019), in view of Xu et al., “meso-C6F5 substituted BODIPYs with distinctive spectroscopic properties and their application for bioimaging in living cells”, Tetrahedron, 2014, vol. 70, No. 35, pp. 5800-5805 (IDS submitted 10/23/2019).
The teachings of Kasagi et al. are discussed above and incorporated herein in its entirety.
Xu et al., throughout the publication, and, for example, at Scheme 1, teach the meso-C6F5 substituted BODIPYs encompassed by the compounds of Formula (1) of the instant Claim 1: 

    PNG
    media_image19.png
    546
    691
    media_image19.png
    Greyscale



In Fig. 3b, Xu et al. teach that the absorption and emission spectra of 3a fell into the near infrared region:

    PNG
    media_image20.png
    407
    613
    media_image20.png
    Greyscale



It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used the meso-C6F5 substituted BODIPYs, taught Xu et al., for labelling a first particle in the kit, taught by Kasagi et al.
One of ordinary skill in the art would have been motivated to have made and used the meso-C6F5 substituted BODIPYs, taught Xu et al., for labelling a first particle in the kit, taught by Kasagi et al., because it would be desirable to incorporate dyes, which have larger red shifts of absorption and emission compared to previously reported analogues, as taught Xu et al. 
One of ordinary skill in the art would have had a reasonable expectation of success in having made and used the meso-C6F5 substituted BODIPYs, taught Xu et al., for labelling a first particle in the kit, taught by Kasagi et al., because the use of BODIPYs as labels was well-known in the art, as taught Xu et al.

Claims 1-4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kasagi et al., US 2014/295468 A1, published 10/02/2014 (IDS submitted 10/23/2019), in view of Hecht et al., "Fluorinated Boron-Dipyrromethene (BODIPY) Dyes: Bright and Versatile Probes for Surface Analysis", Chem. Open, 2013, vol. 2, no. 1, pp. 
25-38 (IDS submitted 10/23/2019).
The teachings of Kasagi et al. are discussed above and incorporated herein in its entirety.
Hecht et al., throughout the publication, and, for example, at Scheme 1, teach the fluorinated boron-dipyrromethene (BODIPY) dyes encompassed by the compounds of Formula (1) of the instant Claim 1: 

    PNG
    media_image21.png
    869
    800
    media_image21.png
    Greyscale



In Abstract, Hecht et al. teach that the introduction of 3,5-bis(trifluoromethyl)phenyl and pentafluorophenyl moieties significantly enhances the photostability of such dyes, yielding for instance photostable near-infrared (NIR) fluorophores that show emission maxima>750 nm, when the BODIPY’s π system is extended with two (dimethylamino)styryl and (dimethylamino)naphthastyryl moieties, or green-emitting 
BODIPYs with fluorescence quantum yields of unity.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used the fluorinated boron-dipyrromethene (BODIPY) dyes, taught Hecht et al., for labelling a first particle in the kit, taught by Kasagi et al.
One of ordinary skill in the art would have been motivated to have made and used the fluorinated boron-dipyrromethene (BODIPY) dyes, taught Hecht et al., for labelling a first particle in the kit, taught by Kasagi et al., because it would be desirable to incorporate dyes, which have advantageous spectral properties, as taught Hecht et al. 
One of ordinary skill in the art would have had a reasonable expectation of success in having made and used the fluorinated boron-dipyrromethene (BODIPY) dyes, taught Hecht et al., for labelling a first particle in the kit, taught by Kasagi et al., because the use of BODIPYs as labels was well-known in the art, as taught Hecht et al.

No prior art teaching the elected species (6) Compound (5) as a compound represented by Formula (1) was found:

    PNG
    media_image1.png
    253
    276
    media_image1.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in 
compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4, 6, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 of U.S. Patent No. 11,136,500, issued 10/05/2021, in view of Kasagi et al., US 2014/295468 A1, published 10/02/2014 (IDS submitted 10/23/2019).
U.S. Patent No. 11,136,500 claims: 

    PNG
    media_image22.png
    340
    478
    media_image22.png
    Greyscale



    PNG
    media_image23.png
    360
    471
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    477
    463
    media_image24.png
    Greyscale




The teachings of Kasagi et al. are discussed in the 103 rejection above and incorporated herein in its entirety.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a particle, claimed by U.S. Patent No. 11,136,500, in the kit, taught by Kasagi et al.
One of ordinary skill in the art would have been motivated to have made and used a particle, claimed by U.S. Patent No. 11,136,500, in the kit, taught by Kasagi et al., because it would be desirable to employ particles, which have advantageous spectral properties, such as the maximum emission wavelength of 650 nm or longer as claimed by U.S. Patent No. 11,136,500.  See Claim 6.
One of ordinary skill in the art would have had a reasonable expectation of success in having made and used a particle, claimed by U.S. Patent No. 11,136,500, in the kit, taught by Kasagi et al., because the use of the labeled particles, was well-known in the art, as taught Kasagi et al.
Claims 1-4, 6, 12 and 13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of copending Application No. 16/585,758 (the ‘758 application), Pub. No. US 2020/0025771 A1, published 01/23/2020 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘758 application claims a kit and a method of using the kit, wherein the kit comprises all components of the instantly claimed kit.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 12 and 13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of copending Application No. 16/585,231 (the ‘231 application), Pub. No. US 2020/0033334 A1, published 01/30/2020 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘231 application claims a kit and a method of using the kit, wherein the kit comprises all components of the instantly claimed kit.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 12 and 13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-13 of copending Application No. 16/999,138 (the ‘138 application), Pub. No. US 2020/0378962 A1, published 12/03/2020 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘138 application claims a kit and a method of using the kit, wherein the kit comprises all components of the instantly claimed kit.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6, 12 and 13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-8 of copending Application No. 17/393,578 (the ‘578 application), Pub. No. US 2021/0364524 A1, published 11/25/2021 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘578 application claims a kit and a method of using the kit, wherein the kit comprises all components of the instantly claimed kit.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641